           Case 3:20-cv-02756 Document 1 Filed 04/21/20 Page 1 of 15




 1   CELIA MCGUINNESS, Esq. (SBN 159420)                    ANTHONY GOLDSMITH, Esq (SBN 125621)
     DERBY, McGUINNESS & GOLDSMITH, LLP                     DERBY, McGUINNESS & GOLDSMITH, LLP
 2   300 Lakeside Drive, Suite 1000                         21550 Oxnard Street, Suite 300
     Oakland, CA 94612                                      Woodland Hills, CA 91367
 3   Telephone: (510) 987-8778                              Telephone: (818) 213-2762
     info@dmglawfirm.com                                    Email: info@dmglawfirm.com
 4

 5   Attorneys for Plaintiff
     NIKKI BROWN-BOOKER
 6   WALTER DELSON
 7
                               IN THE UNITED STATES DISTRICT COURT
 8                         IN AND FOR NORTHERN DISTRICT OF CALIFORNIA
 9

10   NICHOLE BROWN-BOOKER and                      CASE NO.
     WALTER DELSON,
11                                                 Civil Rights
                    Plaintiffs,
12                                                 COMPLAINT FOR INJUNCTIVE RELIEF
     v.                                            AND DAMAGES
13
     APPLE, INC., and PONTE GADEA                  1. Violation of the Americans with
14   CALIFORNIA LLC,                                  Disabilities Act Title III [42 U.S.C. §
                                                      12182(a), et seq.]
15                  Defendants.
                                                   2. Violation of the Disabled Persons Act
16                                                    [Cal. Civil Code §§ 54 And 54.1]
17                                                 3. Violation of the Unruh Act [Cal. Civil
                                                      Code § 51]
18
                                                   DEMAND FOR JURY TRIAL
19

20

21                                           INTRODUCTION
22          Nichole Brown-Booker and Walter Delson (“Plaintiffs”) have suffered from
23   discrimination as persons with disabilities while patronizing the Apple store located 300 Post
24   Street, San Francisco, California. Defendants APPLE, INC. and PONTE GADEA
25   CALIFORNIA LLC, (collectively “Defendants”) discriminated against Plaintiffs by failing to
26   construct and maintain accessible paths of travel and interiors and failing to remove other
27   barriers to access as required by federal and State law. Plaintiffs bring this lawsuit to enforce his
28   rights under the Americans with Disabilities Act and supplementary State laws. They seek an

                                  COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
            Case 3:20-cv-02756 Document 1 Filed 04/21/20 Page 2 of 15




 1   order requiring Defendants to make the store and associated facilities accessible to them and

 2   other similarly situated. Plaintiffs also seeks damages, attorneys’ fees, costs and litigation

 3   expenses.

 4

 5                                             JURISDICTION

 6           1.      This Court has original jurisdiction of this action under the Americans with

 7   Disabilities Act of 1990, 42 U.S.C. §§12101 et seq. (the “ADA”).

 8           2.      The Judicial District of the United States District Court for the Northern District

 9   of California has supplemental jurisdiction over the State law claims alleged in this Complaint

10   pursuant to 28 U.S.C. §1367(a). All the claims derive from a common nucleus of operative facts

11   and arose out of the same transactions. The State law claims are so related to the federal action

12   that they form part of the same case or controversy and the actions would ordinarily be expected

13   to be tried in one judicial proceeding.

14

15                                                  VENUE

16           3.      Venue in the Judicial District of the United States District Court for the Eastern

17   District of California is in accordance with 28 U.S.C. §1391(b) because Plaintiff’s claims arose

18   within this Judicial District and the property that is the subject of this action is located in this

19   District in the City of Sacramento, California.

20

21                                              THE PARTIES

22           4.      Plaintiff Nicole Brown-Booker has a Master’s Degree in Family Therapy and is a

23   licensed psychotherapist. She is employed as a development officer for a philanthropic

24   organization. She has had physical disabilities since childhood. At all times relevant to this

25   Complaint, she requires a power wheelchair for mobility. At all times herein relevant, Plaintiff

26   Nichole Brown-Booker was a person with a disability as defined in 42 U.S.C. § 12102 and

27   California Government Code § 12926(l). Her condition affects the following body systems:

28   musculoskeletal, immune. Plaintiff’s condition substantially limits major life activities, including
                                                       -2-
                                  COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
           Case 3:20-cv-02756 Document 1 Filed 04/21/20 Page 3 of 15




 1   but not limited to standing, walking, and using her arms. Plaintiff cannot perform these activities

 2   in the same manner, speed and duration as the average person. Moreover, Plaintiff has a history

 3   of and/or has been diagnosed and/or classified as having a physical impairment. The State of

 4   California has issued her a permanent disabled parking placard.

 5          5.      Plaintiff Walter Delson has a Master’s Degree in Rehabilitation Counseling and is

 6   employed as the Disaster Preparedness Coordinator for a local nonprofit entity. He has had

 7   paraplegia since he was fourteen years old. At all times herein relevant, Plaintiff Walter Delson

 8   was a person with a disability as defined in 42 U.S.C. § 12102 and California Government Code

 9   § 12926(l). He is affected by paralysis that requires him to use a wheelchair for mobility. His

10   condition affects the following body systems: Neurological and musculoskeletal. Plaintiff’s

11   condition substantially limits major life activities, including but not limited to standing and

12   walking. Plaintiff cannot perform these activities in the same manner, speed and duration as the

13   average person. Moreover, Plaintiff has a history of and/or has been diagnosed and/or classified

14   as having a physical impairment. The State of California has issued him a permanent disabled

15   parking placard.

16          6.      The Apple store (“the Store”) located at 300 Post Street, San Francisco,

17   California, sells Apple-branded products and performs service on Apple-branded products.

18          7.      Defendants Apple, Inc., Ponte Gadea California, LLC and each of them, are the

19   owners, operators, lessees and/or lessors of the Store and its facilities as public accommodations

20   open to the public under the laws of the United States and the State of California. During all

21   times relevant to the Complaint, Defendants and each of them operate the Store as a business

22   establishment under the laws of the State of California because they provide goods, services

23   and/or facilities in exchange for money.

24          8.      Defendants, and each of them, are and at all times relevant to the Complaint were,

25   businesses or corporations organized and existing and/or doing business under the laws of the

26   State of California. Based upon a review of public records, Plaintiffs are informed and believe

27   and based thereon alleges, that Defendant Apple, Inc., is the owner and operator of the Store.

28   Based upon a review of public records, Plaintiffs are informed and believe and based thereon
                                                     -3-
                                 COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
            Case 3:20-cv-02756 Document 1 Filed 04/21/20 Page 4 of 15




 1   alleges, that Defendant Ponte Gadea California, LLC is the owner of the real property at that

 2   address.

 3          9.        Plaintiffs are informed and believes, and thereon alleges, that each Defendant was

 4   at all times relevant to the action, the owner, operator, lessor, lessee, franchiser, franchisee,

 5   general partner, limited partner, agent, employee, representing partner or joint venturer of the

 6   remaining Defendant and were acting within the course and scope of that relationship. Plaintiffs

 7   are further informed and believe, and thereon allege, that each of the Defendants herein,

 8   including their managing agents and owners, gave consent to, ratified and/or authorized the acts

 9   alleged herein to each of the remaining Defendants.

10

11                                        STATEMENT OF FACTS

12          10.       Plaintiffs live and/or work near the Apple Store at 300 Post Street, San Francisco.

13   Its location is convenient to them when they are in the Union Square area. Plaintiff Brown-

14   Booker visited the Store on or about October 22, 2016, November 6, 2016, and December 2019.

15   Plaintiff Delson visited the Store on or about July 27, 2017, and September 3, 2017. Each and

16   every time they visited; they experienced the following problems:

17                •   There is a walkway at the front of the Store that connects from the sidewalk along

18                    Post Street to Store entry through an operable wall system at the center of the

19                    Store. If the operable wall system is not open, Store entry is through the pair of

20                    double doors at each end of the store. Stairs at both the east and west end of the

21                    store block a direct accessible route of travel from Post Street to the entry doors

22                    and the accessible route of travel is via the walk along the front of the Store. The

23                    walk is less than the 48” width required by the California Building Code (the

24                    “CBC”). Both entrances require one to make very sharp turns to get inside. One

25                    of the entrances has unprotected steps that a person in a wheelchair could easily

26                    fall down while trying to get inside.

27                •   The elevator is set into an alcove. The call button for the elevator is in this

28                    recessed area, making it difficult to access. It does not have the clear floor space
                                                       -4-
                                   COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
            Case 3:20-cv-02756 Document 1 Filed 04/21/20 Page 5 of 15




 1                    required at the call button.

 2                •   Plaintiff Brown-Booker cannot use the women’s restroom independently because

 3                    the weight of the door too heavy for her to open.

 4                •   The interior and exterior doors are too heavy for either of the Plaintiffs to open

 5                    independently. The first time he visited, Plaintiff Delson had to wait in the

 6                    hallway on the second floor for someone to come along and open the doors. On

 7                    his second visit, he did not even visit the second floor because he did not want to

 8                    have to wait for help. Each time she has visited, Plaintiff Brown-Booker has had

 9                    to ask for assistance to go through the doors.

10          11.       Although the location is convenient and Plaintiffs are heavy users of Apple-brand

11   products, each Plaintiff is deterred from visiting the Store until the barriers are removed. In

12   addition to their general avoidance of the store, Plaintiff was deterred from visiting the store

13   between September 3, 2017 and July 2018; Plaintiff Brown-Booker was deterred from visiting

14   the store on or about May 25, 2018, when she went past the store, considered going in to get a

15   TV remote, but decided against it because of the barriers. Before Christmas 2019, she wanted to

16   buy a present there. She went partway up the ramp but decided it was too dangerous because the

17   surface was wet from rain and she could not take the risk. As she was about to leave, a store

18   employee saw her and opened an alternate door for her. She thanked him and explained why she

19   did not trust the safety of the ramp.

20          12.       On October 17, 2018, Plaintiffs through their counsel sent Defendant a letter

21   explaining in detail the barriers they faced when visiting the store and the difficulty the barriers

22   caused and requesting that Defendant remove the barriers. As of the date of filing this

23   Complaint, Defendant has not done so.

24          13.       Plaintiffs each have experienced difficulty, frustration, loss of enjoyment,

25   embarrassment, and other kinds of distress because of the inaccessible condition of the store and

26   its facilities, all to their general damages in an amount according to proof. Each time one of

27   them wants to visit, she or he must choose between going experiencing these barriers or staying

28   away and being deterred from using them.
                                                      -5-
                                   COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
            Case 3:20-cv-02756 Document 1 Filed 04/21/20 Page 6 of 15




 1          14.     Based upon a review of publicly available documents, Plaintiffs are informed and

 2   believe and thereupon allege that the store and facilities was constructed for first use in or ad/or

 3   significantly remodeled about mid-2016. Therefore, the facilities were required to comply with

 4   construction regulations for disability access in California.

 5          15.     Moreover, based upon the national brand recognition of Apple corporation and

 6   the fact that they have been sued at least once in United States District Court resulting in a

 7   Consent Decree and Order to remediate barriers at another Apple store, Plaintiffs are informed

 8   and believe and thereupon allege that Defendants, and each of them, are sophisticated

 9   commercial business owners and operators, and/or sophisticated commercial real estate

10   developers. They are familiar with the disability access requirements that apply to their facilities

11   and have applied for decades. Based upon the fact that Defendants must have been aware of

12   their obligations to their disabled patrons, yet built and allowed the barriers to access to remain,

13   Plaintiffs allege that each Defendant’s behavior is intentional: They each maintain

14   discriminatorily inaccessible facilities and policies and practices of failing to maintain accessible

15   features or accommodate their clientele with disabilities, in conscious disregard of the civil rights

16   of Plaintiffs and others similarly situated.

17

18                                              FIRST CLAIM
19                (For Violation of the Americans with Disabilities Act of 1990 Title III,
                                         42 U.S.C. § 12182 et seq.)
20

21          16.     Based on the facts and allegations pled in the foregoing paragraphs (which

22   Plaintiffs re-plead and incorporate herein by reference), Plaintiffs were denied full and equal

23   enjoyment of and access to Defendants’ goods, services, facilities, privileges, advantages or

24   accommodations in violation of the ADA. At all times relevant to the Complaint, Plaintiffs are

25   persons with a disability as defined in 42 U.S.C. § 12102. Each Defendant owns, leases and/or

26   operates a public accommodation as defined in 42 U.S.C. section 12181(7).

27          17.     The Americans with Disabilities Act states, “No individual shall be discriminated

28   against on the basis of disability in the full and equal enjoyment of the goods, services, facilities,
                                                      -6-
                                  COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
           Case 3:20-cv-02756 Document 1 Filed 04/21/20 Page 7 of 15




 1   privileges, advantages, or accommodations of any place of public accommodation by any person

 2   who owns, leases (or leases to), or operates a place of public accommodation.” 42 U.S.C.A. §

 3   12182(a). The condition of Defendants’ store and its facilities, and/or the manner in which

 4   Defendants provided services failed to provide full and equal access to Defendants’ goods and

 5   services in public accommodations as required generally by the provisions of 42 U.S.C. sections

 6   12182(a) and 12182(b)(1)(A). Specifically Plaintiffs were subjected to discrimination in

 7   violation of 42 U.S.C. sections 12182(a), 12182(b)(2)(A)(iv), 12182(b)(2)(A)(v),

 8   12182(b)(2)(A)(iii), and 12183 because Plaintiffs were denied equal access to and enjoyment of

 9   the subject property.

10          18.     Plaintiffs allege that the removal of each of the specific barriers that Plaintiffs

11   encountered as set forth above, was at all times, “readily achievable” pursuant to the factors set

12   forth in the ADA and the applicable regulations adopted by the United States Department of

13   Justice under the ADA (said regulations being set forth in 28 CFR Part 36). Further, assuming

14   arguendo that Defendants were able to meet their burden of production and of proof that the

15   removal of the defined architectural barriers (or any of them) was or is not “readily achievable,”

16   Defendants have failed conspicuously to make their goods, services, facilities, privileges,

17   advantages and/or accommodations available through alternative readily achievable methods

18   pursuant to the requirements of 42 U.S.C. section 12182(b)(2)(A)(v). Additionally, Defendants

19   have conspicuously failed to obey the provisions of section 28 CFR §36.211 requiring public

20   accommodations to maintain features that are required to be accessible.

21          19.     Defendants also have failed “to make reasonable modifications in policies,

22   practices and procedures when such modifications are necessary to afford such goods, services,

23   facilities, privileges, advantages or accommodations to individuals with disabilities.” 42 U.S.C.

24   section 12182(b)(2)(A)(ii). Based on the facts and allegations pled herein, Defendants failed and

25   refused to modify their policies, practices and procedures in that they failed to have a scheme,

26   plan or design to assist Plaintiffs and/or others similarly situated in enjoying and utilizing

27   Defendants’ services, facilities, privileges, advantages or accommodations, as required by the

28   ADA. Additionally, Defendants failed to adopt required policies and procedures to allow people
                                                      -7-
                                  COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
            Case 3:20-cv-02756 Document 1 Filed 04/21/20 Page 8 of 15




 1   with disabilities to navigate the subject property effectively.

 2           20.     Plaintiffs are informed and believe and based thereon allege that Defendants have

 3   modified and altered the Store and/or its facilities on or after January 26, 1992, in a manner that

 4   affects their usability and accessibility.

 5           21.     The ADA specifically prohibits discrimination against persons with disabilities in

 6   the construction and alteration of public accommodations. In this regard, 42 U.S.C. section

 7   12183(a)(2) as enforceable at the time of the incidents described herein prohibits:

 8                   (2) with respect to a facility or part thereof that is altered by, on behalf of, or
             for the use of an establishment in a manner that affects or could affect the usability
 9           of the facility or part thereof, a failure to make alterations in such a manner that, to
             the maximum extent feasible, the altered portions of the facility are readily
10           accessible to and usable by individuals with disabilities, including individuals who
             use wheelchairs. Where the entity is undertaking an alteration that affects or could
11           affect usability of or access to an area of the facility containing a primary function,
             the entity shall also make the alterations in such a manner that, to the maximum
12           extent feasible, the path of travel to the altered area and the bathrooms, telephones,
             and drinking fountains serving the altered area, are readily accessible to and usable
13           by individuals with disabilities where such alterations to the path of travel or the
             bathrooms, telephones, and drinking fountains serving the altered area are not
14           disproportionate to the overall alterations in terms of cost and scope (as determined
             under criteria established by the Attorney General).
15

16   Sections 36.402 and 36.403 of 28 C.F.R. Part 36 contain the regulations called for and referenced

17   in 42 U.S.C. section 12183(a)(2). As enforceable at the time of the incidents alleged herein,

18   section 36.402 of 28 C.F.R. Part 36 states, in pertinent part:

19              (a) General.
20                    (1) Any alteration to a place of public accommodation or a commercial
             facility, after January 26, 1992, shall be made so as to ensure that, to the maximum
21           extent feasible, the altered portions of the facility are readily accessible to and usable
             by individuals with disabilities, including individuals who use wheelchairs.
22
                    (2) An alteration is deemed to be undertaken after January 26, 1992, if the
23           physical alteration of the property begins after that date.
24           (b) Alteration. For the purposes of this part, an alteration is a change to a place of
             public accommodation or a commercial facility that affects or could affect the
25           usability of the building or facility or any part thereof.
26                   (1) Alterations include, but are not limited to, remodeling, renovation,
             rehabilitation, reconstruction, historic restoration, changes or rearrangement in
27           structural parts or elements, and changes or rearrangement in the plan configuration
             of walls and full-height partitions...
28
                                                       -8-
                                  COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
            Case 3:20-cv-02756 Document 1 Filed 04/21/20 Page 9 of 15




                    (2) If existing elements, spaces, or common areas are altered, then each such
 1          altered element, space, or area shall comply with the applicable provisions of
            appendix A to this part.
 2

 3   Section 36.403(a) of 28 C.F.R. Part 36 requires additional “path of travel” accessibility work to be

 4   conducted in connection with certain alterations. That section, as enforceable at the time of the

 5   incidents alleged herein states, in pertinent part:

 6          (a) General. An alteration that affects or could affect the usability of or access to an
            area of a facility that contains a primary function shall be made so as to ensure that,
 7          to the maximum extent feasible, the path of travel to the altered area and the
            restrooms, telephones, and drinking fountains serving the altered area, are readily
 8          accessible to and usable by individuals with disabilities, including individuals who
            use wheelchairs, unless the cost and scope of such alterations is disproportionate to
 9          the cost of the overall alteration.
10   Section 36.403(e) defines a path of travel as follows:
11          (e) Path of Travel.
12                  (1) A ‘path of travel’ includes a continuous, unobstructed way of
            pedestrian passage by means of which the altered area may be approached,
13          entered, and exited, and which connects the altered area with an exterior approach
            (including sidewalks, streets, and parking areas), an entrance to the facility, and
14          other parts of the facility.
15                   (2)     An accessible path of travel may consist of walks and sidewalks,
            curb ramps and other interior or exterior pedestrian ramps; clear floor paths through
16          lobbies, corridors, rooms, and other improved areas; parking access aisles;
            elevators and lifts; or a combination of these elements.
17
                     (3)    For the purposes of this part, the term ‘path of travel’ also includes
18          the restrooms, telephones, and drinking fountains serving the altered area.
19
            22.     Based on the facts and allegations pled above, and the facts elsewhere in this
20
     Complaint, Plaintiffs have been damaged and will suffer irreparable harms unless Defendants are
21
     ordered to discontinue business at the Store or: (i) remove architectural and other barriers and
22
     otherwise obey the requirements of the ADA and (ii) adopt policies and procedures that comport
23
     with the requirements of the ADA with respect to the enjoyment of the facilities by guests with
24
     disabilities. Plaintiffs allege that Defendants’ discriminatory conduct is capable of repetition,
25
     and this discriminatory repetition adversely impact Plaintiffs and a substantial segment of the
26
     disability community. There is a national public interest in requiring accessibility in places of
27
     public accommodation. Plaintiffs have no adequate remedy at law to redress the discriminatory
28
                                                      -9-
                                  COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
           Case 3:20-cv-02756 Document 1 Filed 04/21/20 Page 10 of 15




 1   conduct of Defendants. Plaintiffs desire to fully-utilize Defendants’ place of business but is

 2   unable to do so because of the barriers set forth herein. Accordingly, a prohibitory or mandatory

 3   injunction is necessary to assure that Defendants comply with the applicable requirements of the

 4   ADA.

 5          23.     Other access barriers may exist at the subject property. Plaintiffs will seek leave

 6   to amend this Complaint after a site survey of the premises by their access consultant, pursuant

 7   to the 9th Circuit's holding in Doran v. 7-Eleven, Inc., 524 F.3d 1034 (9th Cir. 2008).

 8                  WHEREFORE, Plaintiffs pray for damages and relief as hereinafter stated.

 9

10                                            SECOND CLAIM
11                              (For Violation of the Disabled Persons Act,
                                California Civil Code Sections 54 and 54.1)
12

13          24.     Based on the foregoing paragraphs (which Plaintiffs re-plead and incorporate

14   herein by reference), Plaintiffs allege that Defendants have discriminated against Plaintiffs and

15   violated Plaintiffs’ rights under sections 54 and 54.1 of the California Civil Code. At all times

16   relevant to this Action, California Civil Code sections 54 and 54.1 have provided that physically

17   disabled persons are not to be discriminated against because of their physical disabilities and that

18   they shall have full and equal use of public facilities and other public places.

19          25.     Section 54(a) of the California Civil Code states that individuals with disabilities

20   or medical conditions have the same right as the general public to the full and free use of the

21   streets, highways, sidewalks, walkways, public buildings, medical facilities, including hospitals,

22   clinics and physicians’ offices, public facilities and other public places.

23          26.     Plaintiffs are individuals with a disability as defined in California Government

24   Code section 12926.

25          27.     California Civil Code section 54.1 (a)(1) provides, in pertinent part, as follows:

26                  54.1(a)(1) Individuals with disabilities shall be entitled to full and equal
                    access, as other members of the general public, to accommodations,
27                  advantages, facilities, ... places of public accommodation, amusement, or
                    resort, and other places to which the general public is invited, subject only
28                  to the conditions and limitations established by law, or state or federal
                                                     - 10 -
                                  COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
           Case 3:20-cv-02756 Document 1 Filed 04/21/20 Page 11 of 15




                    regulation, and applicable alike to all persons.
 1
            28.     California Health & Safety Code section 19955 provides, in pertinent part:
 2
                    The purpose of this part is to ensure that public accommodations or facilities
 3                  constructed in this state with private funds adhere to the provisions of
                    Chapter 7 (commencing with Sec. 4450) of Division 5 of Title 1 of the
 4                  Government Code. For the purposes of this part ‘public accommodation or
                    facilities’ means a building, structure, facility, complex or improved area
 5                  which is used by the general public... When sanitary facilities are made
                    available for the public, clients or employees in such accommodations or
 6                  facilities they shall be made available for the handicapped.
 7          29.     California Health & Safety Code section 19956, which is in the same Chapter as

 8   section 19955, provides, in pertinent part: “All public accommodations constructed in this state

 9   shall conform to the provisions of Chapter 7 (commencing with Sec. 4450) of Division 5 of Title

10   1 of the Government Code.”

11          30.     California Health & Safety Code section 19956 became operative on July 1, 1970,

12   and is applicable to all public accommodations constructed or altered after that date.

13          31.     Plaintiffs are informed and believe and based thereon allege, that the subject

14   property was constructed and/or has been substantially altered or modified and/or renovated after

15   July 1, 1970, and based upon available records, most likely in 1984 or thereafter.

16          32.     Pursuant to the authority delegated by Government Code section 4450, et seq., the

17   California State Architect promulgated regulations for the enforcement of the aforementioned

18   provisions of the Health & Safety Code and the Government Code. Since July 1, 1970, the State

19   Architect has developed and modified building regulations as set forth in the California Building

20   Code (“CBC”) and its antecedents.

21          33.     Plaintiffs allege that the construction, alterations, remodeling and/or renovations

22   were conducted in violation of the above provisions of California law and the CBC.

23          34.     A violation of the above-referenced sections of the Health & Safety Code and the

24   Title 24 regulations adopted thereunder constitutes a violation of the general anti-discrimination

25   provisions Civil Code sections 54 and 54.1.

26          35.     A failure to modify policies, practices and procedures to assist Plaintiffs and/or

27   others similarly situated in enjoying and utilizing Defendants’ services, facilities, or

28   accommodations is a separate violation of the DPA.
                                                     - 11 -
                                 COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
           Case 3:20-cv-02756 Document 1 Filed 04/21/20 Page 12 of 15




 1          36.     Each violation of the Americans with Disabilities Act also constitutes a violation

 2   of sections 54(c) and 54.1(d) of the California Civil Code, thus independently justifying an

 3   award of damages and injunctive relief pursuant to California law. Plaintiffs allege that they

 4   have been denied such full and equal access as required by California law which incorporates

 5   Title III of the ADA.

 6          37.     Section 54.3 of the California Civil Code provides that any person, firm or

 7   corporation that denies or interferes with the admittance to or enjoyment of the public facilities

 8   as specified in sections 54 or 54.1 thereof or who otherwise interferes with the rights of an

 9   individual with a disability under sections 54 or 54.1 shall be liable for each such offense for the

10   actual damages, and up to three times actual damages, but in no case less than $1,000, and such

11   attorneys’ fees as may be determined by the Court.

12          38.     These violations of Plaintiffs’ rights have resulted in the denial to Plaintiffs of full

13   and equal access to the subject property and the goods and services offered there and have

14   caused Plaintiffs to suffer the damages and harms set forth and alleged in this Complaint.

15   39.            The barriers to access complained of herein as well as the failures to adopt and

16   modify policies and procedures are patent barriers to people with mobility disabilities and are of

17   an obvious and intuitive nature and demonstrate intentional discrimination. Defendants, and

18   each of them, are familiar with the requirements for the provision of accessible features and

19   policies, for use by people with disabilities and are aware that such matters are governed by the

20   ADA and State law. Defendants intentionally allowed the barriers complained of herein to

21   remain at the subject property, built additional barriers into the access ramp, and failed to adopt

22   or modify policies and procedures to provide access to Plaintiffs and persons similarly situated.

23   Plaintiffs’ damages result from Defendants’ intentional acts and omissions.

24          WHEREFORE, Plaintiffs pray for damages and relief as hereinafter stated.

25

26   ///

27   ///

28   ///
                                                     - 12 -
                                 COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
           Case 3:20-cv-02756 Document 1 Filed 04/21/20 Page 13 of 15




 1                                            THIRD CLAIM
                                     (For Violation of the Unruh Act,
 2                                Section 51 of the California Civil Code)
 3          40.     At all times relevant to this action, section 51 of the California Civil Code has

 4   provided that persons shall not be discriminated against because of their disabilities. Based on

 5   the foregoing paragraphs (which Plaintiffs re-plead and incorporate herein by reference),

 6   Plaintiffs allege that Defendants have discriminated against Plaintiffs and violated Plaintiffs’

 7   rights under section 51 of the California Civil Code.

 8          41.     Plaintiffs are persons with a disability as defined by section 12926 of the

 9   California Government Code. Defendants are each a business establishment as defined by the

10   Unruh Act.

11          42.     California Civil Code section 51(b) provides, in pertinent part:

12          (b)      All persons within the jurisdiction of this state are free and equal, and no
            matter what their sex, race, color, religion, ancestry, national origin, disability, or
13          medical condition are entitled to the full and equal accommodations, advantages,
            facilities, privileges, or services in all business establishments of every kind
14          whatsoever
15
            43.     Section 52(a) of the California Civil Code provides as follows:
16
            (a)     Whoever denies, aids or incites a denial, or makes any discrimination or
17          distinction contrary to Section 51, 51.5, or 51.6, is liable for each and every offense
            for the actual damages, and any amount that may be determined by a jury, or a court
18          sitting without a jury, up to a maximum of three times the amount of actual damage
            but in no case less than four thousand dollars ($4,000), and any attorney's fees that
19          may be determined by the court in addition thereto, suffered by any person denied
            the rights provided in Sections 51, 51.5, or 51.6.
20

21          44.     Building, or failing to remove, physical barriers to access is a violation of Unruh.

22   A failure to modify policies, practices and procedures to assist Plaintiffs and/or others similarly

23   situated in enjoying and utilizing Defendants’ services, facilities, or accommodations is a

24   separate violation.

25          45.     Each violation of the Americans with Disabilities Act of 1990 also constitutes a

26   violation of section 51(f) of the California Civil Code, thus independently justifying an award of

27   damages and injunctive relief pursuant to California law. Plaintiffs allege that he has been

28
                                                    - 13 -
                                 COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
           Case 3:20-cv-02756 Document 1 Filed 04/21/20 Page 14 of 15




 1   denied such full and equal access as required by California law which incorporates Title III of

 2   the ADA.

 3          46.     These violations of Plaintiffs’ rights as alleged have resulted in the denial to

 4   Plaintiffs of full and equal access to the subject property and the goods and services offered there

 5   and have caused Plaintiffs to suffer the damages and harms set forth and alleged in this

 6   Complaint.

 7          47.     The barriers to access complained of herein as well as the failures to adopt and

 8   modify policies and procedures are patent barriers to people with mobility disabilities and are of

 9   an obvious and intuitive nature and demonstrate an intent to deny Plaintiffs’ rights. Defendants,

10   and each of them, are familiar with the requirements for the provision of accessible features and

11   policies, for use by people with disabilities and are aware that such matters are governed by the

12   ADA and State law. Defendants intentionally allowed the barriers complained of herein to

13   remain at the subject property and failed to adopt or modify policies and procedures to provide

14   access to Plaintiff and persons similarly situated. Plaintiffs’ damages result from Defendants’

15   intentional acts and omissions.

16          WHEREFORE, Plaintiffs pray for damages and relief as hereinafter stated.

17

18                                        PRAYER FOR RELIEF

19          A.      For injunctive relief pursuant to 42 U.S.C. section 12188 and section 52 of the

20   California Civil Code: Plaintiffs request that this Court enjoin Defendants from continuing to do

21   business at the subject property prior to removing all architectural and policy barriers and

22   otherwise complying with the ADA and California laws or in the alternative, that this Court issue

23   a mandatory injunction requiring Defendants to immediately make the subject property fully

24   accessible to people with disabilities, including barrier removal, implementation of policies, and

25   employee training, all in compliance with the standards set forth in the ADAAG, ADAS and the

26   CBC. Plaintiffs do not request any injunctive relief pursuant to section 55 of the California Civil

27   Code or section 19953 of the California Health & Safety Code;

28          B.      For general and special damages pursuant to California Civil Code sections 52,
                                                    - 14 -
                                 COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
           Case 3:20-cv-02756 Document 1 Filed 04/21/20 Page 15 of 15




 1   54.3, 3281 and 3333, and/or under common law;

 2          C.      For a trebling of actual damages, but in no event less than $4,000 in damages

 3   pursuant to California Civil Code section 52 for each and every violation of California Civil Code

 4   section 51;

 5          D.      In the alternative to the damages pursuant to California Civil Code section 52 in

 6   Paragraph B above, for a trebling of actual damages, but in no event less than $1,000 in damages

 7   pursuant to California Civil Code section 54.3 for each and every violation of California Civil

 8   Code section 54.1 and/or California Civil Code section 54;

 9          E.      For attorneys’ fees and costs pursuant to 42 U.S.C. §12188(a), California Civil

10   Code §52, California Civil Code §54.3, and California Code of Civil Procedure §1021.5; and

11          F.      For such other further relief as the Court deems proper.

12

13

14   Date: April 21, 2020                           DERBY, McGUINNESS & GOLDSMITH, LLP

15                                                       /s/Celia McGuinness______
                                                    By CELIA McGUINNESS, Esq.
16                                                  Attorneys for Plaintiff
                                                    ERIC KUNKEL
17

18

19                                        DEMAND FOR JURY
20                  Plaintiffs hereby demand a jury for all claims for which a jury is permitted.
21

22   Date: April 21, 2020                           DERBY, McGUINNESS & GOLDSMITH, LLP
23                                                       /s/Celia McGuinness_
                                                    By CELIA McGUINNESS, Esq.
24                                                  Attorneys for Plaintiff
                                                    ERIC KUNKEL
25

26

27

28
                                                   - 15 -
                                COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
